Citation Nr: 0916670	
Decision Date: 05/05/09    Archive Date: 05/12/09

DOCKET NO.  06-02 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to a rating higher than 10 percent for left 
knee arthritis.

2. Entitlement to a rating higher than 30 percent for left 
knee instability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel
INTRODUCTION

The Veteran, who is the appellant, served on active duty for 
training from July 1977 to December 1977.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

In March 2009, the Veteran appeared at hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the record. 


FINDINGS OF FACT

1. Left knee arthritis is manifested by pain and flexion at 
most limited to 90 degrees without limitation of extension, 
or additional functional loss due to pain, weakness, excess 
fatigability, lack of endurance, incoordination, or atrophy 
to include on repetitive movement.

2. The current rating of 30 percent for left knee instability 
is the maximum schedular rating based on instability.


CONCLUSIONS OF LAW

1. The criteria for a rating higher than 10 percent for left 
knee arthritis have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Codes 5010, 5260, 5261 (2008).

2. There is no schedular rating higher than 30 percent for 
left knee instability. 38 U.S.C.A. §§ 1155, 5107(b) (West 
2002 & Supp. 2008); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 
5257 (2008).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A and 
implemented in part at 38 C.F.R. § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type 2, and Type Three, respectively.  See Shinseki v. 
Sanders, 556 U.S. __  (2009), No. 07-1209. slip op. (S. Ct. 
April 21, 2009).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate a claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life. Also, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez- 
Flores v. Peake, 22 Vet. App. 37, 43 (2008).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in September 2004, in March 2006, and in May 
2008.  The notice included the type of evidence needed to 
substantiate the claim for increase, namely, evidence that 
the disability had become worse and the effect that worsening 
has on employment and daily life, as well as general notice 
of the criteria of the Diagnostic Code under which the 
claimant is rated, which consists of a specific measurement 
or test result.

The Veteran was notified that VA would obtain service 
records, VA records, and records of other Federal agencies 
and that he could submit records not in the custody of a 
Federal agency, such as private medical records, or with his 
authorization VA would obtain any non-Federal records on his 
behalf.  The notice included the provisions for the effective 
date of the claim and for the degree of disability 
assignable.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. 
App. 473 (notice of the elements of the claim); and of 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) (evidence 
demonstrating a worsening or increase in severity of a 
disability and the effect that worsening has on employment 
and daily life, except general notice of the criteria of the 
Diagnostic Code under which the claimant is rated, which 
consists of a specific measurement or test result).

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  



The procedural defect was cured as after the RO provided 
substantial content-complying VCAA notice and the claim was 
readjudicated as evidenced by the supplemental statement of 
the case, dated in June 2008.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate 
VCAA notice and subsequent readjudication without resorting 
to prejudicial error analysis.)

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The Veteran was afforded VA 
examinations in October 2004, in December 2005, and in 
October 2007.

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.



VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. App. 
119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The left knee disability is rated 10 percent for arthritis 
and 30 percent for instability.  

Arthritis is rated under Diagnostic Code 5010.  Under 38 
C.F.R. § 4.71a, Diagnostic Code 5010, arthritis due to 
trauma, which is substantiated by X-ray findings, is rated as 
degenerative arthritis.  

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5003, 
degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion for the specific joint 
involved.  Degenerative arthritis established by X-ray 
findings will be   rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When however, the limitation of  motion 
of the specific joint is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint affected by limitation of motion. 
Limitation of motion must be objectively confirmed by 
findings such as satisfactory evidence of painful motion. 



Limitation of motion of the knee is rated under either 
Diagnostic Code 5260 (limitation of flexion) or Diagnostic 
Code 5261 (limitation of flexion).  And a separate rating may 
be assigned for each, that is, for limitation of flexion and 
for limitation of extension.

Under Diagnostic Code 5260, flexion limited to 45 degrees is 
10 percent disabling, flexion limited to 30 degrees is 20 
percent disabling, and flexion limited to 15 degrees is 30 
percent disabling.

Under Diagnostic Code 5261, extension limited to 10 degrees 
is 10 percent disabling, extension limited to 15 degrees is 
20 percent disabling, and extension limited to 20 degrees is 
30 percent disabling.

Under Diagnostic Code 5257 for instability, the maximum 
schedular rating is 30 percent.

Rating factors for a disability of the musculoskeletal system 
include functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakness, excess fatigability, pain 
on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also with any form 
of arthritis, painful motion is factor to be considered.  38 
C.F.R. § 4.59.

Normal range of motion of the knee motion is from zero 
degrees of extension to 140 degrees of flexion.  38 C.F.R. § 
4.71, Plate II.

Factual Background

On VA examination in October 2004, the Veteran walked with a 
limp. He wore a knee brace because it helped limit his pain.  
Examination of the left knee revealed mild swelling, joint 
effusion, crepitus, and tenderness along the lateral aspect 
of the knee.  Range of motion was from zero to 120 degrees.  
Range of motion was additionally limited by pain and pain was 
the major functional impact. 

Range of motion of the left knee was not additionally limited 
by fatigue, weakness, incoordination, or lack of endurance.  
The McMurray's and drawer testing were within normal limits.  
The examiner stated that the effect of the Veteran's left 
knee disability on his usual occupation was that his ability 
to ambulate or drive long distances was limited.  

On VA examination in December 2005, the Veteran walked with a 
limp.  Examination of the left knee revealed subluxation of 
the tibia.  Range of motion was from zero to 104 degrees.  
After repetitive motion range of motion was additionally 
limited by pain and pain was the major functional impact.  
Range of motion of the left knee was not additionally limited 
by fatigue, weakness, incoordination, or lack of endurance.  
The McMurray's and drawer testing were abnormal with evidence 
of moderate instability.  The examiner characterized the 
Veteran's recurrent left knee instability as moderate.  The 
effect of the Veteran's left knee disability on his usual 
occupation and activities of daily living was that it limited 
his ability to climb or ambulate for prolonged periods of 
time.

VA records reveal the Veteran's complaints of and treatment 
for left knee pain, swelling, and limitation of motion.  On 
orthopedic consultation in May 2007, range of motion was from 
zero to 130 degrees with pain beginning at 90 degrees.  The 
drawer testing was negative; however, the Lachman's testing 
was positive.  In September 2007, the Veteran had been doing 
his knee exercises and he was fitted with a brace, which had 
significantly reduced the pain.  Physical examination 
revealed much less pain to palpation and crepitus during 
active range of motion.  Range of motion was from zero to 
140 degrees.  There was no evidence of effusion.

On VA examination in October 2007, examination of the left 
knee revealed a loss of normal anatomic landmarks with edema 
and effusion.  Range of motion was from zero to 115 degrees 
with crepitus with repetitive use.  The Lachman, drawer, 
pivot, McMurray, valgus, varus, and grind tests were 
negative.  The examiner noted that joint function was 
additional limited with pain on usage; however, there were no 
objective findings of additional limitation of motion during 
the examination.  

In May 2008, the Veteran complained of intermittent knee pain 
and swelling.  Examination revealed that the left knee joint 
was stable.  The Lachman's and anterior drawer testing were 
negative.  McMurray's testing was positive.  The examiner 
commented that there was surprisingly little pain on 
palpation along the lateral joint line.  The patellofemoral 
joint was negative for crepitus.  There was trace evidence of 
effusions without synovitis.  Active range of motion was from 
zero to 140 degrees.  The left knee joint was subsequently 
injected with corticosteroids.

In March 2009, the Veteran testified that his left knee 
disability was characterized by pain, a bone on bone rubbing 
sensation, and an inability to squat all the way down. 

Analysis

Left Knee Arthritis

As for limitation of motion, throughout the pendency of this 
appeal, on VA orthopedic consultation in May 2007, flexion 
was at its worst limited to 90 degrees due to pain.  As the 
criterion for a 20 percent rating for limitation of flexion 
under Diagnostic Code 5260, is flexion limited to 30 degrees 
is not shown, a disability rating higher than 10 percent for 
arthritis with limitation of flexion is not warranted, 
considering functional loss due to pain and painful movement.  
38 C.F.R. §§ 4.40, 4.45, 4.59.

As for limitation of extension, throughout the pendency of 
this appeal, none of the aforementioned VA records or reports 
of VA examination reports in October 2004, in December 2005 
and in October 2007 showed limitation of extension.  As the 
criterion for a 10 percent rating is extension limited to 
10 degrees is not shown, a separate 10 percent rating for 
limitation of extension is not warranted, considering 
functional loss due to pain and painful movement.  38 C.F.R. 
§§ 4.40, 4.45, 4.59.

For these reasons, the preponderance of the evidence is 
against the claim for a rating higher than 10 percent for the 
left knee arthritis.  38 U.S.C.A. § 5107(b).
Left Knee Instability

The currently assigned 30 percent rating is the maximum 
rating for severe instability under Diagnostic Code 5257.  
Accordingly, a higher schedular rating based on instability 
is not warranted.

Extraschedular Rating  

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service.  

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular rating for 
the service-connected disability is inadequate. There must be 
a comparison between the level of severity and symptomatology 
of the service-connected disability with the established 
criteria. If the criteria reasonably describe the Veteran's 
disability level and symptomatology, then the disability 
picture is contemplated by the Rating Schedule, and the 
assigned schedular evaluation is, therefore, adequate, and no 
referral is required.  Thun v. Peake, 22 Vet. App. 111 
(2008).

Here, the rating criteria reasonably describe the Veteran's 
disability level and symptomatology, and provided for a 
greater evaluation for more severe symptoms of functional 
limitation due to pain, weakness, excess fatigability, pain 
on movement, swelling, or atrophy.  For these reasons, the 
disability picture is contemplated by the Rating Schedule, 
and the assigned schedular ratings are, therefore, adequate.  
Consequently, referral for extraschedular consideration is 
not required under 38 C.F.R. § 3.321(b)(1).

(The Order follows on the next 
page.). 





ORDER

A rating higher than 10 percent for left knee arthritis is 
denied.

A rating higher than 30 percent for left knee instability is 
denied.




____________________________________________
George E. Guido, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


